Citation Nr: 0715162	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-07 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a fungal infection of 
the toenails.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  While the veteran appealed RO denials of service 
connection for disabilities involving fungus in both the 
fingernails and the toenails, the veteran clarified matters 
in an April 2004 statement in which he indicated that his 
fingernails are not infected and that the only matter in 
controversy involves his toenails.  As such, the matter on 
appeal is confined to the fungal infection involving the 
toenails.   

In May 2007, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service records indicate that he was a rifleman 
who participated in combat action against the enemy during 
several engagements during World War II (WWII).  This fact is 
significant in that the veteran has made statements to the 
effect that his toenail fungus began during his WWII service 
while he was "constantly living in swamps".  Under 38 
U.S.C.A. § 1154(b), the veteran's statements in this regard 
should be accepted if consistent with the circumstances, 
conditions, or hardships of such service notwithstanding the 
fact that there are no official records pertinent to the 
claimed disease or injury.

The record also includes a February 1947 VA medical 
examination report which shows that the veteran complained of 
a rash on the feet, although no diagnosis was given related 
to the veteran's toenails.  Current VA treatment records show 
that the veteran has been diagnosed with onychomycosis.  
Under the circumstances of this case, the Board believes that 
a VA medical opinion should be obtained to address the 
possible etiological relationship between the veteran's 
current toenail disability and the veteran's inservice 
toenail problems. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
give careful attention to the veteran's 
record of medical treatment while in 
service.  All current chronic toenail 
disorders found on examination should be 
clearly reported.  With regard to any 
current toenail disorder(s), the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
current toenail disorder is causally 
related to the veteran's report of 
toenail fungus during his WWII service.  
For purposes of this opinion, the 
examiner should accept as true the 
veteran's statements that he suffered 
from a toenail fungus during his WWII 
service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for a 
toenail fungus disability is warranted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




